DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rejection under 35 USC 101 has been withdrawn based on Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. (US 2016/0241555) in view of Noso et al. (4,558,459) and Crosbie et al. (US 2015/0099495).
Claim 1
Vo teaches a voice recognition supporting device comprising: 
a light emitting unit ([0061], message can be displayed to the user; [0068] To provide for interaction with a user, implementations of the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor, for displaying information to the user); 
a sound detecting unit ([0055] and [0061], microphone); and 
an emission control unit configured 
to determine whether an environment around the sound detecting unit is suitable for recognition of a voice ([0037] In some implementations, the context data is processed to determine one or more suggested authentication forms.) based on 
a voice level indicating a level of a person's voice which is detected by the sound detecting unit ([0035], the user is speaking too softly for the user's voice to be discerned, an indication can be received), 
a noise level indicating a level of noise which is detected by the sound detecting unit ([0035], if it is too noisy and/or the user is speaking too softly for the user's voice to be discerned, an indication can be received; [0036], sound data reflecting a level of noise around the computing device.), and 
a threshold value for determining whether an environment around the sound detecting unit is suitable for recognition of a voice ([0037], As another example, audio data can be processed to determine a level of ambient noise. The level of ambient noise can be compared to a threshold level), 
to change an emission state of the light emitting unit to a first state when it is determined that the environment around the sound detecting unit is suitable for recognition of a voice, and to change the emission state of the light emitting unit to a second state which is different from the first state when it is determined that the environment around the sound detecting unit is not suitable for recognition of a voice ([0035], As another example, if it is too noisy and/or the user is speaking too softly for the user's voice to be discerned, an indication can be received, and a message can be displayed to the user based on the indication, the message informing the user that it is too noisy and/or the user is speaking too softly for voice recognition; [0037], if the level of ambient noise does not exceed the threshold level, it can be determined that the environment that the user is in is too noisy for voice recognition. If the level of ambient noise meets or exceeds the threshold level, it can be determined that the environment that the user is in is sufficiently quiet for voice recognition. [0038] In some examples, one or more authentication forms can be determined to be inappropriate based on the context data. [0048], As another example, the audio data can be insufficient, such that a sufficiently clear audio of the user's voice is not determinable. Consequently, a response 218 can be provided, which includes data indicating that voice recognition cannot be performed. In some examples, the response 218 further includes data indicating why voice recognition cannot be performed (e.g., too noisy). ). 
Still Vo may not clearly detail the voice level indicating the level of a person’s voice which is detected by the sound detecting unit; wherein the emission control unit includes a driving state determining unit that determines whether a driving state is suitable for utterance of a voice, and wherein the emission control unit determines whether the driving state is suitable for utterance of a voice based on results of the driving state determination unit.
Noso teaches the voice level indicating the level of a person’s voice which is detected by the sound detecting unit (Col. 1, lines 33-44, In order to distinguish a spoken instruction from noise, conventionally there is provided a voice detector in the speech recognizer, by which the start and the end of a spoken instruction are determined by detecting whether the magnitude of a spoken instruction signal exceeds a predetermined reference threshold voltage level for a predetermined period of time or whether the magnitude of the spoken instruction signal drops below the predetermined reference threshold voltage level for another predetermined period of time, respectively.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate voice detector as taught in Noso with the voice recognition system of Vo, because doing so would have provided a way to distinguish a spoken instruction from noise (Col 1, lines 34-35 of Noso).
Vo in view of Noso may not explicitly detail wherein the emission control unit includes a driving state determining unit that determines whether a driving state is suitable for utterance of a voice, and wherein the emission control unit determines whether the driving state is suitable for utterance of a voice based on results of the driving state determination unit.
Crosbie teaches wherein the emission control unit includes a driving state determining unit that determines whether a driving state is suitable for utterance of a voice, and wherein the emission control unit determines whether the driving state is suitable for utterance of a voice based on results of the driving state determination unit (Fig. 3C which teaches driving state determining unit within the car safe server controller 331-1 or 331-2; and [0127] Car safe level determination logic 332 may generate the car safe level, which may be input to functionality determination based on the car safe level logic 335. Functionality determination based on the car safe level logic 335 may determine which functions are allowed and/or disallowed based on the determined car safe level. Examples of functions include, but are not limited to: enabling scrolling list of music stations; displaying station presets; voice activation of command input. See also [0019] In one embodiment, in response to receiving an emergency alert (either indicative of an emergency alert related to operation of the vehicle or related to the environment of the vehicle), the controller may disable operation of part or all of the app. Alternatively (or in addition), the controller may change the metrics of controlling the app. For example, the amount of freedom that the driver (or other passenger) has to make changes or provide inputs to the app. As another example, in response to receiving an emergency alert, the controller may change the speed at which such limitations are enforced (e.g., in ordinary conditions, functions of the app may be enable or disabled at 10, 20, 30 MPH (below 10 MPH, all operations allowed, 10-20 MPH, certain inputs allowed, 20-30 MPH, voice input allowed, and over 30 MPH, no input allowed), can be changed to 5, 15 and 25 MPH, respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate car safety logic as taught in Crosbie with the voice recognition system of Vo in view of Noso, because doing so would have provided a way to reduce drive distraction (abstract of Crosbie)
Claim 2
Vo in view of Noso and Crosbie further teaches the voice recognition supporting device according to claim 1, wherein the emission control unit is configured to determine whether an environment in a vehicle is suitable for recognition of a voice based on vehicle information which is acquired from the vehicle in addition to the voice level and the noise level (Col. 3, lines 55-62 of Noso, This voice detector 7 detects whether or not the magnitude of the spoken phrase signal exceeds a predetermined level for a predetermined period of time (150 to 250 ms) in order to recognize the start of the spoken phrase input signal and whether or not the magnitude of the signal drops below a predetermined level for a predetermined period of time (about 300 ms) in order to recognize the end of the signal. Examiner notes that the voice stored in this recording mode is later used to compare with the inputted voice during the recognition mode).  
Claim 3
Vo in view of Noso and Crosbie further teaches the voice recognition supporting device according to claim 2, wherein the emission control unit is configured to determine that the environment in the vehicle is suitable for recognition of a voice when it is determined that the vehicle is not running based on the vehicle information (Col. 1, lines 24-25 of Noso, Usually, the speech recognizer is used in a relatively quiet environment).  
Claim 5
This claim recites substantially the same limitation as those provided in claim 1 above, and therefore it is rejected for the same reasons.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. (US 2016/0241555) in view of Noso et al. (4,558,459), Crosbie et al. (US 2015/0099495), and Villaume (US 2018/0359354).
Claim 4
Vo in view of Noso and Crosbie further teaches the voice recognition supporting device according to claim 3, except wherein the emission control unit is configured to turn off the light emitting unit when it is determined that the vehicle is not running. Examiner notes, however, one of ordinary skill in the art would find it obvious that when vehicle is not running/engine turned off, vehicle’s connected light emitting unit/display would turn off as well, as power is no longer supplied to the light emitting unit.  
Villaume teaches the motor vehicle safety device (MVSD) that is programmable [0171], and [0173] In another embodiment, the described MVSD can be powered by a motor vehicle's battery and/or electrical system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate MVSD as taught in Villaume with the voice recognition system of Vo in view of Noso and Crosbie, because doing so would have provided the ability to prevent the hands-on use of portable electrical devices by the driver or operator of a motor vehicle while driving or operating a motor vehicle. ([0001] of Villaume).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690. The examiner can normally be reached Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/Primary Examiner, Art Unit 2654